    Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 1 of 6 PageID #:245




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IRON WORKERS’ MID-AMERICA                    )
PENSION PLAN, et al.,                        )
                                             )
                        Plaintiffs,          )       CIVIL ACTION
                                             )
        vs.                                  )       NO. 17 C 600
                                             )
MERCEDES SECTION FIVE                        )       JUDGE HARRY D. LEINENWEBER
INSTALLATIONS, INC.,                         )
an Illinois corporation,                     )
                                             )
                        Defendant,           )
                                             )
        and                                  )
                                             )
TGM FABRICATORS, INC., an Ill. corp., )
                                             )
                        Citation Respondent. )


                             MOTION FOR FINAL JUDGMENT
                            AGAINST TGM FABRICATORS, INC.

       The Plaintiffs, IRON WORKERS’ MID-AMERICA PENSION PLAN, et al., by their

attorneys, represent to this Court as follows:

       1.      On November 13, 2018, this Court entered judgment in favor of Plaintiffs and against

Defendant, Mercedes Section Five Installations, Inc., in the amount of $20,569.71. As of the date

of filing the instant motion, the full amount of the judgment, plus post-judgment interest, remains

unsatisfied.

       2.      On September 27, 2019, this Court issued an Alias Citation to Discover Assets to

Third Party directed to Citation Respondent, TGM Fabricators, Inc. (“TGM” or “Company”).
       Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 2 of 6 PageID #:246




         3.    The Alias Citation to Discover Assets to Third Party, Citation Notice to Judgment

Debtor and Third Party Respondent Answer to Citation Proceedings were duly served upon TGM,

c/o its Registered Agent, by tendering a copy of said documents to Lisa Butuso on October 1, 2019.

Pursuant to the Alias Citation, TGM’s Third Party Respondent Answer to Citation Proceedings was

due by November 5, 2019.

         4.    On November 15, 2019, Plaintiffs’ counsel wrote to TGM’s Registered Agent, Lisa

Butuso, regarding the failure of TGM to respond to the Alias Citation to Discover Assets to Third

Party. An additional copy of the Alias Citation to Discover Assets to Third Party was enclosed. Ms.

Butuso was advised that TGM must respond to the Alias Citation by November 27, 2019 or a

conditional judgment may be entered against TGM for the judgment amount of $20,569.71, plus

post-judgment interest, in addition to attorneys’ fees and costs incurred by the Plaintiffs.

         5.    On December 3, 2019, Plaintiffs’ counsel filed a Motion for an Order Setting a

Hearing on a Rule to Show Cause against TGM for its failure to respond to the Alias Citation. The

hearing was scheduled for December 10, 2019. On December 10, 2019, this Court entered an Order

[Dkt. 53] requiring Ms. Butuso of TGM to appear before this Court on February 6, 2020 to answer

for her contempt of Court for failure to comply with the Alias Citation.

         6.    On February 6, 2020, this Court entered another Order [Dkt. 54] requiring Ms. Butuso

of TGM to appear before this Court on March 31, 2020 to answer for her contempt of Court for

failure to comply with the Alias Citation. The Order was personally served on Ms. Butuso of TGM

on February 19, 2020. The Affidavit of Service was filed with this Court on February 24, 2020 [Dkt.

56].




                                                  2
    Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 3 of 6 PageID #:247




       7.      Due to the COVID-19 pandemic, on March 23, 2020, this Court entered another

Order [Dkt. 57] requiring Ms. Butuso of TGM to appear before this Court on April 28, 2020 to

answer for her contempt of Court for failure to comply with the Alias Citation. The Order was

personally served on Ms. Butuso of TGM on May 26, 2020. The Affidavit of Service was filed with

this Court on May 28, 2020 [Dkt. 62].

       8.      Again, due to the COVID-19 pandemic, on April 13, 2020, this Court reset the

hearing on the rule to show cause against Ms. Butuso of TGM from April 28, 2020 to June 3, 2020

[Dkt. 59] requiring Ms. Butuso of TGM to appear before this Court on June 3, 2020 to answer for

her contempt of Court for failure to comply with the Alias Citation. The Affidavit of Service was

filed with this Court on May 28, 2020 [Dkt. 62].

       9.      On June 2, 2020, the June 3, 2020 show cause hearing was vacated [Dkt. 63], and has

not been rescheduled due to the limited court access for civil cases under the Court’s General Orders

related to the Covid-19 pandemic.

       10.     Despite having been served with the show cause orders, Citation Respondent TGM

has failed to comply with the Alias Citation and answer the Third Party Respondent Answer to

Citation Proceedings as required.

       11.     Since the entire balance of the judgment remains unsatisfied ($20,569.71), plus

accrued post-judgment interest ($790.24) and costs and attorneys’ fees ($3,226.25) incurred to

execute on or otherwise collect the judgment, on August 4, 2020, Plaintiffs filed a Motion for

Conditional Judgment Against TGM Fabricators, Inc.




                                                 3
    Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 4 of 6 PageID #:248




       12.     Pursuant to Rule 69(a) of the Federal Rules of Civil Procedure, federal courts adopt

the practice and procedure of the state in which the District Court sits in proceedings supplementary

to and in aid of a judgment.

       13.     Under Illinois law, the Court may enter conditional judgment against a citation

respondent for the amount due upon the judgment if the citation respondent fails to appear and

answer.   735 ILCS 5/2-1402(k-3); 735 ILCS 5/12-706(a). Specifically, the statute governing

citations to discover assets states that a court “may enter any order upon or judgment against the

respondent cited that could be entered in any garnishment proceeding under Part 7 of Article XII of

this Code.” 735 ILCS 5/2-1402(k-3). The statute governing garnishments states:

       (a) When any person summoned as garnishee fails to appear and answer as required by Part
       7 of Article XII of this Act, the court may enter a conditional judgment against the garnishee
       for the amount due upon the judgment against the judgment debtor. A summons to confirm
       the conditional judgment may issue against the garnishee, to be served and returned in the
       same manner as provided by Illinois Supreme Court Rule 105, otherwise than by publication,
       of a notice for additional relief upon a party in default, commanding the garnishee to show
       cause why the judgment should not be made final. If the garnishee, after being served with
       summons to confirm the conditional judgment or after being notified as provided in
       subsection (b) hereof, fails to appear and answer, the court shall confirm such judgment to
       the amount of the judgment against the judgment debtor and award costs. If the garnishee
       appears and answers, the same proceedings may be had as in other cases.

735 ILCS 5/12-706(a). See, Hayward v. Scorte, 2020 IL App (1st) 190476, ¶ 20-22.

       14.     On August 19, 2020, this Court entered an Order of Conditional Judgment in favor

of Plaintiffs and against Citation Respondent, TGM Fabricators, Inc., in the amount of $24,586.20

and directed the Clerk of the Court to issue a Summons to Citation Respondent, TGM Fabricators,

Inc., directing TGM to show cause why the conditional judgment should not be made final (a copy

of the Order entered on August 19, 2020 is attached as Exhibit A).




                                                 4
       Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 5 of 6 PageID #:249




           15.         On September 29, 2020, the Clerk of the Court issued a Summons-Confirm

Conditional Judgment directed to Citation Respondent, TGM Fabricators, Inc. (a copy of the

Summons issued by the Court on September 29, 2020 is attached as Exhibit B).

           16.         On October 5, 2020, the Summons-Confirm Conditional Judgment directed to

Citation Respondent, TGM Fabricators, Inc., was personally served upon Lisa Butuso, its Registered

Agent (a copy of the Affidavit of Service is attached as Exhibit C). Citation Respondent, TGM

Fabricators, Inc., was required to file its appearance and show cause why the conditional judgment

should not be made final within 21 days, or on or before October 26, 2020.

           17.         As of the date of filing this Motion, Citation Respondent, TGM Fabricators, Inc., has

not appeared to show cause why the conditional judgment entered on August 19, 2020 should not

be made final.

           WHEREFORE, Plaintiffs move this Court to enter a Final Judgment in favor of the Plaintiffs,

and against TGM FABRICATORS, INC., Citation Respondent, in the total amount of $24,586.20,

which includes the judgment amount of $20,569.71 that remains unsatisfied by the Defendant,

$790.24 in post-judgment interest, $2,461.25 in attorneys’ fees and $765.00 in costs incurred by the

Plaintiffs in seeking to enforce the judgment, including efforts to obtain TGM’s compliance with the

Alias Citation.

                                           /s/ Patrick N. Ryan
Patrick N. Ryan
Attorney for Plaintiffs/Judgment Creditors
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Mercedes Section 5\motion-final judgment (tgm).pnr.df.wpd



                                                                    5
       Case: 1:17-cv-00600 Document #: 68 Filed: 10/29/20 Page 6 of 6 PageID #:250




                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Final Judgment Against TGM Fabricators, Inc.) with the Clerk of
Court using the CM/ECF system, and further certifies that I have mailed the above-referenced
document by United States Mail to the following non-CM/ECF participants on or before the hour
of 5:00 p.m. this 29th day of October 2020:

                                   TGM Fabricators, Inc.
                                   c/o Lisa Butuso, Registered Agent
                                   70 E. 23rd Street
                                   Chicago Heights, IL 60411

                                   Mr. Timothy Mercede, President
                                   Mercedes Section Five Installations, Inc.
                                   70 E. 23rd Street
                                   Chicago Heights, IL 60411



                                                                        /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for Plaintiffs/Judgment Creditors
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Mercedes Section 5\motion-final judgment (tgm).pnr.df.wpd
